Moyer, C.J.,
dissenting. “The word, ‘exclusively,’ is significant and may not be ignored in a situation where exemption from taxation is claimed.” Carney v. Cleveland (1962), 173 Ohio St. 56, 58, 18 O.O.2d 256, 257, 180 N.E.2d 14, 16. Because the majority has not applied the plain words of the statute or the precedent controlling here, I dissent.
R.C. 5709.121 defines the term “exclusively” as:
“Real property * * * belonging * * * to the state or a political subdivision, shall be considered as used exclusively for * * * public purposes by * * * the state, or political subdivision, if it is * * *:
« * * *
“(B) * * * made available under the direction or control of * * * the state, or political subdivision for use in furtherance of or incidental to its * * * public purposes and not with the view to profit.” (Emphasis added.)
The majority has supplemented the clear words of the statute in order to find an exemption. The new test created by the majority provides that if the private use of public land is “sufficiently incidental” and the private citizen is not “reaping substantial business profits,” an exemption under R.C. 5709.08 may be granted. The record in this case does not tell us the amount of the profit received by the farmer. How do the Tax Commissioner and the BTA apply our new test when we are not able to completely state the facts upon which it is based? Only minor, subordinate private uses for reasons other than profit come within the exemption of R.C. 5709.08. Such is not this case.
Furthermore, the majority attempts to distance itself from our holding in Div. of Conservation & Natural Resources v. Bd. of Tax Appeals (1948), 149 Ohio St. 33, 36 O.O. 353, 77 N.E.2d 242, by deeming it “significant that no lease governs the relationship between the farmer and the village.” However, in paragraph one of the syllabus in Carney v. Cleveland, supra, where we set forth the three conditions under which property may be exempted under R.C. 5709.08, the focus is on the use of the public property for a public purpose. Notably absent from the three essential conditions is any mention of lease agreements.
In the instant case, the use of the disputed field, the land surface above the exempted well-fields, is not exclusively for a public purpose. The farmer grows crops of his choosing on the property and earns a profit from this activity, which he does not share with the taxpayers who provide the financial resources of the village through the payment of taxes. As in Div. of Conservation, Whitehouse has allowed the disputed property to be used by a private citizen for a private purpose, and this use prevents exemption. Indeed, the only minor concomitant *184circumstance related to the farming of the property is the incidental benefit to the city of not having to mow the field. This de minimis benefit does not have the effect of salvaging the exemption.
Whitehouse and the BTA mistakenly rely on Toledo v. Jenkins (1944), 143 Ohio St. 141, 28 O.O. 72, 54 N.E.2d 656. In Toledo, the court exempted Toledo’s alfalfa fields, which were adjacent to its airport. Unlike the village of Whitehouse, Toledo received income from the sale of the farmer’s crop. However, as observed in the unanimous opinion in Perk, supra, 29 Ohio St.2d at 167-168, 58 O.O.2d at 357-358, 280 N.E.2d at 656-657, the Toledo court chose to exempt an entire airport rather than deny exemption because parts of open fields adjacent to the airport runways were farmed. Now, property can be split-listed under R.C. 5713.04, so that part of a parcel may be exempt and part of it may be taxed. The split-listing statute, as the Perk opinion observed, avoids the difficult decision that the Toledo court faced.
In the instant case, the commissioner split-listed the property so that the area of the property that was farmed is taxable, while the underlying water-wells, the associated equipment, and the service roads are exempt. The commissioner correctly applied the law.
Accordingly, I would reverse the decision of the Board of Tax Appeals and reinstate the order of the Tax Commissioner.
Douglas and Cook, JJ., concur in the foregoing dissenting opinion.